ALLREAD, J.
Epitomized Opinion
First Publication of this Opinion
Original action for damages in the Common Pleas in which Mary Krupar was plaintiff and Robert J. Sharp was defendant. Plaintiff received a broken leg in an automobile accident. Defendant, a doctor, was called and treated plaintiff five days. Another doctor was then called who sent plaintiff to a hospital. Plaintiff’s petition charged defendant with negligence in (1) failure to discover and set the broken bones, and (2) causing or permitting an infection in the wound. Plaintiff obtained a verdict for $5,000 which was reduced to $2500 by remittitur, upon suggestion of the trial court, 'and judgment was rendered. Defendant prosecuted error. Held:
The testimony tending to prove a failure to discover and set the broken bones manifestly does not sustain the verdict. There was evidence that every wound ordinarily receives som'e infection. There is nothing in the evidence to show negligence of a major character on defendant’s part. He may have been somewhat careless in not using all possible means to minimize or control the infection. The facts might justify a verdict for $15,00 but this court cannot sustain a verdict for a larger amount. If the judgment above $1500 is remitted the judgment so modified may be affirmed; otherwise the judgment will be reversed and the cause remanded.